Exhibit 10.1




ASSIGNMENT AGREEMENT & GENERAL RELEASE







This ASSIGNMENT AGREEMENT (the “Agreement”), is effective as of this May 10,
2010 (the “Effective Date”) between Marino Specogna (the “Assignor”) and Rostock
Ventures Corp. (the “Assignee”).




In consideration of the mutual agreements contained herein, and for good and
valuable consideration in the form of $3,000, receipt of which is hereby
acknowledged, the parties hereto agree as follows:




      

1.

Assignment. Assignor hereby irrevocably assigns his rights, title and interest
to those certain mining claims attached hereto as Exhibit A (the “Assigned
Rights”), and the Assignee hereby accepts such assignment. Upon the execution
and delivery of this Agreement by the Assignor, the Assignee shall, as of the
date hereof, acquire the Assigned Rights and succeed to the rights, title and
interest of Assignor thereunder.




2.

Governing Law. Except to the extent preempted by federal law, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Nevada.




3.

Successors. This Agreement shall be binding upon Assignor’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and assigns.




4.

General Release.  Assignor does hereby absolutely discharge and release Assignee
and its current and former employees, members, partners, stockholders,
directors, officers, parents, subsidiaries, predecessors, affiliates,
successors, assigns, agents and attorneys (collectively, the “Releasee”) from
all actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty, or equity, which
against the Releasee that the Assignor and its current and former employees,
members, partners, stockholders, directors, officers, parents, subsidiaries,
predecessors, affiliates, successors, assigns, agents and attorneys ever had,
now has, or hereafter can, shall or may have for, upon, or by reason of any
matter, cause or thing whatsoever from the beginning of the world to the day of
the date of this Agreement, including without limitation all claims arising out
of or relating to the Assigned Rights to Assignee hereunder.




5.

Counterparts. This Agreement may be signed in counterpart, each of may be an
original or facsimile copy, and both with the same effect as if the signatures
thereto and hereto were upon the same instrument.




IN WITNESS WHEREOF, the Assignor and Assignee have executed this Assignment
Agreement.




Assignor: Marino Specogna







/s/ Marino Specogna                     

By:




Assignee: Rostock Ventures Corp.







/s/ Luis Carrillo                            

By: Luis Carrillo








1







--------------------------------------------------------------------------------

EXHIBIT A




[rostock8k051210ex101001.jpg] [rostock8k051210ex101001.jpg]





2







--------------------------------------------------------------------------------

MINERAL OCCURRENCE DATABASE




The Centre Rawdon Au District, or Central Rawdon District as it is sometimes
known, is found in the village of Centre Rawdon, Hants County, in the westen end
of the Rawdon Hills. Centre Rawdon is easily reached from several directions by
paved roads. From Exit 5 on Highway 101 south of Windsor, drive east on Highway
#14 for about 26 km to the main intersection in Centre Rawdon. From this
intersection a highway leads south to South Rawdon.




Centre Rawdon is also easily accessed by following the South Rawdon Road north
from where it leaves Highway #1 at Lakelands. Lakelands is a small community
between Mount Uniacke and Windsor. From the east, one can reach Centre Rawdon by
following Highway #14 from where it intersects Highway #102 at Elmsdale.
Locally, that portion of Highway #14 is known as the Nine Mile River Road.




Gold mining at Centre Rawdon took place at 2 main sites. The first site is to
the south of the main Centre Rawdon intersection and was known as the Northup
Mine. At that site 2 fissure veins were mined, the Cope and West Leads. These
workings (Location 1 in the Coordinates Table) may be reached by driving south
from Highway #14 on the road to South Rawdon for 0.95 km to the intersection of
the South Rawdon Road with a gravel road (1998) known as Old Trunk 14. Turn left
on Old Trunk 14 and drive east up a hill for 0.48 km. At this point (Location
1), the Cope Lead of the Northup Mine passes under the road. Old Trunk 14
bisects the Northup Mine workings which are found on both sides of the road. If
one were to continue along Old Trunk 14, it is a further 0.24 km to where it
intersects Highway #14 at the east end of Centre Rawdon village.




A second area of workings was centered on another fissure vein found to the east
of the Northup Mine, on the east side of Highway #14. This vein was usually
referred to as the East Vein but was sometimes known as the Church Vein. These
workings are of the same period of mining as the Northup Mine. The East Vein
workings are found in the wooded area adjacent to a field behind the house of
Mr. Sydney McInnis (1997). Mr McInnis's house is found on the east side of
Highway #14 about 0.65 km east from the intersection with the South Rawdon Road.
The McInnis house is the first house east of the church. In fact, the origin for
the name Church Vein is due to it's being located in the woods behind this
church. The workings are easily located by walking northeast from Mr. McInnis'
house across his field to the point where the forested edge swings from a
northeast to a southwest direction. From that point walk along a woods road
leading north through the woods. Within short order (<50 m) you will encounter
pits, trenches and other evidence of past mining activity. The first obvious
shaft (now garbage filled), is given as Location 2 in the Coordinates Table.
Further to the north for more than 110 m and along a trend of 335°Az, more
shafts, trenches and foundations will be encountered. In addition, shafts are
found south along this trend from Location 1, along the east edge of Mr.
McInnis's field but in the recent past these were filled in by home owners who
have built in that area.




There is a 300 m long adit leading from Landerkin Brook to intersect one of the
main shafts of the East Vein. This adit is best reached by proceeding back to
the Highway #14/South Rawdon Road intersection. Turn north on the road leading
from this intersection to Clarksville and drive for 500 m to a bend. Note a gap
in the steel guard railing at approximately the mid-point of the bend. This gap
allows access to a trail leading east from the road. Walk along this trail for
approximately 90 m to where it ends at a small clearing and the remnants of a
farmhouse and barn. Walk due south from the clearing for 40 m to Landerkin
Brook. Continue upstream for 350 m and you will find the portal to the adit
along the south bank of the brook. The portal is open but DO NOT ENTER as the
adit is considered to be unsafe and has collapsed in at least one area. The
location of the portal is given as Location 3 in the Coordinates Table. The
portal entrance is obvious and is not to be confused with several slumped
trenches located along the south bank of the brook downstream from the portal.




A fourth area of workings is a small open cut and trench given as Location 4 in
the Coordinates Table. To reach this site, proceed to Landerkin Brook as
indicated for locating the adit portal above. Walk upstream for 134 m to a point
that is about 10 m downstream of a small, seasonal stream that enters the main
stream from the south. Walk south from the brook on a bearing of 195°Az for 93 m
and you will notice the large waste pile surrounding the open cut.








3







--------------------------------------------------------------------------------

MINERAL OCCURRENCE DATABASE




MODE OF OCCURRENCE




fissure veins




Quartz Veins




veins




SURVEYS




Adit




Open Cut




Shafts




GEOLOGICAL DESCRIPTION




No Data




PREVIOUS WORK




The gold is found in fissure veins in the Halifax Formation slates on the south
limb of the McKay Settlement anticline. The rocks are cut by numerous faults
which follow the general trend of a major disturbance called the Major Lake
Fault (Malcolm, 1929). The three main fissure veins called the Cope, East and
West Leads strike roughly 340°Az and dip east at roughly 70°. The East Lode has
been traced on surface for approximately 600 m and has been worked by eleven
shafts, the deepest of which is 60 m. The mined material graded 1 oz 3 dwt 8 grs
Au/ton (Ronnan, 1897). A tunnel was driven from the brook to drain the shaft.
This tunnel reached the vein 292 m from the mouth on the 61 m level of the main
shaft. A cross cut driven to the south exposed a 1.5 m band of quartz and slate
well mineralized with pyrite (Assessment Report (03)). The vein strikes 340°Az
and dips east from 50-70°. The veins are composed mostly of a collection of
quartz stringers. The quartz has a brecciated appearance and contains
considerable sulphide. A second vein called the Ridge Vein parallels the East
Vein and is located 15 m west of it. It has been opened up over 210 m with the
deepest shaft being 12 m deep. The West and Cope Leads are two distinct veins
but they converge in the northern portion of the worked area. The veins diverge
on the surface in the southern area but converge at depth so the structure
formed is like the hull of a ship with the bow to the north. The veins do not
join into one but are seperated by a layer of broken shate. The Cope Lead is
found along the hangingwall of the fissure and the west lead along the footwall.
The Cope Lead averages 1.2 m in width, strikes 340°Az and dips 77° east
(Malcolm, 1929). The West Lode is found to the west of the Cope Lead and strikes
169°Az. The east side of the fissure moved north and downward at an angle of 48°
(Malcolm, 1929). Five shafts were sunk on the Cope Lead, with the deepest
reaching 123 m. The shafts are all connected by levels, and crosscuts connect
the shafts to the West Vein, the Cope Vein was the most developed but the East
Vein was reported to be richer (Assessment Report (02)). The ore occurs in
fractured granular quartz and auriferous slate carrying 3-5% pyrite (Assessment
Report (02)). Faribault noted that the pay chute of the Cope Lead are
independent of the pay chutes of the West Lead. A large amount of soil overlying
the veins was worked at a profit. Some mining problems developed due to the
slates tendency to swell when exposed. The production from the area is 6,744 oz
of gold from 5,335 tons crushed (Mines Report 1954).




SITE DESCRIPTION




No Data




COMMENTS




A very interesting gold district as the style of Au mineralization is atypical
of Meguma Group hosted Au deposits. The entire Au production for the district is
from northwest-trending quartz fissure veins. No veins of the interbedded
variety are present.








4







--------------------------------------------------------------------------------

BIBLIOGRAPHY




Brunton, S. 1927: Central Rawdon gold district; Nova Scotia Department of Mines,
Annual Report for 1927, part 2, p. 403-409.




Gillispie-Wood, J. 1987: Gold in Nova Scotia, A bibliography of the geology and
exploration and mining histories from 1832-1986; Nova Scotia Department of Mines
and Energy, Report 87-2, p. 106-109.




Gilpin, E. 1898: Ores of Nova Scotia; Nova Scotia Department of Mines,
Miscellaneous Publication, Nova Scotia Department of Natural Resources, Old
Fiche 284.




Gilpin, E. 1901: Minerals of Nova Scotia; Nova Scotia Department of Mines,
Miscellaneous Publication, p. 35, Nova Scotia Department of Natural Resources,
Old Fiche 284.




Malcolm, W. 1976: The gold fields of Nova Scotia; Geological Survey of Canada,
Memoir 385, p. 69-72 (originally published in 1929 as Memoir 156).




Mason, F. H. (date unknown): The gold bearing tailings of Nova Scotia; Canadian
Mining Institute Transactions, v. 2, p. 244-250 (Nova Scotia Department of
Natural Resources Miscellaneous Report M-091).




Nova Scotia Department of Natural Resources, Assessment Report 11E/04B 21-I-33
(00-04) (07-10) gold, Central Rawdon.




Ronnan, F. P. (date unknown): Nova Scotia concentrates and tailings; Industrial
Advocate, October, v. 4, no. 12, p. 19-20 (Nova Scotia Department of Natural
Resources Miscellaneous Report R-027).




Stevenson, I. M. : Shubenacadie and Kennetcook map areas, Colchester, Hants and
Halifax Counties; Geological Survey of Canada, Memoir 302, p. 46-47.




POSSIBLE RESTRICTIONS




No Data




UPDATED

Field checked by G. A. O'Reilly, July 1997.




Updated by M. Feetham, March 1996; G. A. O'Reilly, June 1998.














5





